                       Case 2:21-cr-50082-JJT Document 1 Filed 04/22/21 Page 1 of 1

PROB 22                                                                                                         DOCKET NUMBER (Tran. Court)
(Rev. 2/88)
                                                                                                                        0315 1:14CR00033
                         TRANSFER OF JURISDICTION                                                               DOCKET NUMBER (Rec. Court)

                                                                                                               CR-21-50082-PHX-JJT
NAME AND ADDRESS OF PROBATIONER/SUPERVISED                      DISTRICT                                        DIVISION

                                                                    Western District Of Pennsylvania                United States Probation Office
                                                                NAME OF SENTENCING JUDGE
                        Kirk Nesset
                                                                                       The Honorable David Stewart Cercone

                                                                             DATES OF PROBATION/             FROM                  TO
                                                                             SUPERVISED RELEASE
                                                                                                                    9/24/2020           9/23/2030
OFFENSE
Distribution of Material Depicting the Sexual Exploitation of a Minor

Receipt of Material Depicting the Sexual Exploitation of a Minor

Possession of Material Depicting the Sexual Exploitation of a Minor
PART 1 - ORDER TRANSFERRING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA



     IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. § 3605, the jurisdiction of the probationer or
supervised releasee named above be transferred with the records of this Court to the United States District
Court for the District Of Arizona upon that
expressly consents that the period of probation or supervised release may be changed by the District Court to
which this transfer is made without further inquiry of this court.*

                            3/30/21                                                s/ David Stewart Cercone
                               Date                                                    David Stewart Cercone
                                                                                  Senior United States District Judge


*This sentence may be deleted in the discretion of the transferring Court.
PART 2 - ORDER ACCEPTING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ARIZONA



         IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
   releasee be accepted and assumed by this Court from and after the entry of this order.




                             4/21/2021
                          Effective Date                                             United States District Judge
